DETAILED ACTION 
REASONS FOR ALLOWANCE
Claims 15-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Claim 15 is directed towards two separate pegged tokens (i.e. “a pegged cryptographic token and a different pegged cryptographic token”), wherein one of the tokens is traded. (Claim 15, 2nd and 3rd elements.) Demand for the first pegged token is measured based on generating, monitoring, and querying data records of the first pegged token. (Claim 15, elements, elements 2 through 4.) To stabilize the first pegged token against the second pegged token, the device finds an associated “quantity” for creation, destruction, and conversion. (Claim 15, elements 5 through 7.)
Based on the quantities, creation of the first pegged cryptographic token takes place and destruction of the second takes place. (Claim 15, elements 8 through 9.) When the market is stabilized, conversation (i.e. a market exchange based on a rate) takes place. (Claim 15, element 10.) Given that pegged tokens value are always in flux, the device “maintains a stability of a value” based on generation data. (Claim 15, elements 11 through 12.)

I. Claim Construction
Examiner is taking “pegged cryptographic token” in light of the Spec. as a cryptographic digital item that has a “corresponding current market value” based on “any tradable asset.” (Spec. at 0009, 0028 “encryption secured digital medium of exchange”.) Examiner also notes that a “cryptographic token” is not a cryptocurrency. (Spec. at 0053 (exchanging cryptocurrency with crypto-token).)
Examiner is taking “conversion operation” for both pegged tokens in light of the Spec. as an exchange rates between the two tokens. (Spec. at 0114.)
Examiner is taking “reserveless decentralized market exchange” in light of the Spec. (0015-0017) as a market exchange that does not guarantee the pegged token with fiat currency or any asset. Spec. at 0015 (“Conventional stablecoin mechanism are backed by fiat reserves or traditional assets.”).
Examiner is taking “blockchain data layer” in light of the Spec. (0080, 0083, 0084 & Figs. 21, 24-25) as the layer of the blockchain that stores cryptographic blocks which are hashed together into the public blockchain.
Examiner is taking “data…describing the cryptographic coinage transactions” as data embedded into the blocks of the blockchain at the blockchain layer. (Spec. at Fig. 21 Items “Data”.)
Examiner is taking “rate of generation of data records” as a time quality associated with the creation of blockchain block, see Spec. at 0090, because the data records are inside the blocks themselves. (Spec. at 0080, 0083, 0084 & Figs. 21, 24-25.)

II. Prior Art

II (a). Market Exchange with Reserve
One skilled in the art of cryptocurrencies would be aware that Bitcoin and other cryptocurrencies are high in volatility. Specifically, Minor (US 20150332256 A1) teaches: “Cryptocurrency is highly volatile compared to other stores of value because, unlike other assets, cryptocurrency has no underlying value….” (Id. at 0004.) Minor teaches an exchange system that that trades Bitcoin with USD along with other assets. (Fig. 1 Item “Reserve 150”.) However, Minor does not remedy volatile of cryptocurrency and does not teach the language of “reserveless market exchange.” 

II (b). Stable Currency
Winklevoss (US 10,929,842 B1) is however closer to the claims than Minor as it teaches a SVCoin System along with an exchange computer system (Fig. 4A Items 3230, 3246.). Winklevoss is directed towards “stable value digital asset tired to a blockchain in exchange for fiat.” (Id. at Abstract.) Similar to the instance claims, Winklevoss teaches a pegged token in col. 32. Specifically, Winklevoss teaches: “SVCoin is pegged to be equal to one (1) USD[.]” (Id. at col. 32 ll. 10-30.) Winklevoss similarly maintains the value of the SVCoin by performing destruction and creation operations. Specifically, Winklevoss teaches the creation and destruction claim language as follows:
performing a destruction operation (col. 15 ll. 10-2, col. 15 ll. 36-67 “a ‘burn’ function…when called allows for the destruction of previously created Stable Value Token”) that destroys the destruction quantity of the pegged cryptographic token (col. 15 ll. 10-20 “Stable Value Token”)…the destruction operation destroying the destruction quantity of the pegged cryptographic token (col. 15 ll. 10-2, col. 15 ll. 36-67 “a ‘burn’ function…when called allows for the destruction of previously created Stable Value Token”)…
performing a creation operation (col. 15 ll. 10-20, col. 15 ll. 36-67 “a ‘print’ function…for the creation of additional Stable Value Tokens”) that creates the creation quantity of the different pegged cryptographic token (col. 15 ll. 10-20 “Stable Value Token”)
(Claim 15 at elements 8 and 9.)
Winklevoss teaches other tokens other than the SVToken. Specifically, Winklevoss discloses: “In embodiment, a digital asset in the form of a token (‘Security Token’) may be issued to represent [intellectual assets].” (Id. at col. 35 ll. 35-63; see also col. 16 ll. 57-67, col. 17 ll. 1-25 (discussing security token or stable value token).) Therefore, Winklevoss teaches two pegged tokens and the claim language of “a pegged cryptographic token and a different pegged cryptographic token traded….” (Claim 15, element 1.)
While Winklevoss teaches that the value of a token can be maintained through creation and destruction, Winklevoss only contemplates calling the “total Supply()” functions to manage the currency. (Id. at col. 15 ll. 20-36.) As such, Winklevoss does not teach “monitoring” and “querying” in the claim language. (Claim 15, elements 4 and 5.)
Muftic (US 2017/0344983 A1) teaches pegged currencies. (Id. at 0042.)
Ajoy (US 10,958,418 B2) teaches pegged currencies. (Id. at col. 3 ll. 60-67.)
Glover (US 10,346,815 B2) teaches pegged currencies (Id. at col. 1 ll. 15-50.) Glover also teaches minting (i.e. creating) and destroying currencies. (Fig. 2 Items 222, 228, 238.)
Nelson (US 2018/0365764 A1) teaches pegged currencies (Id. at 0042.)

II (c). Maintaining Value with Conversion Rates in Real Time
Winklevoss stops short and fails to disclose detailed mechanisms for maintain the supply of tokens other than generally disclosing burning and printing with total supply in mind. (Id. at col. 15 ll. 20-36.) Glover however remedies Winklevoss by disclosing a feedback system. (Id. at col. 1 ll. 35-67, col. 2 ll. 1-20, col. 4 ll. 30-33.) Glover additionally teaches calculating the volume of transactions (col. 9 ll. 25-35). Glover however does not teach embedding pegged tokens into blockchain blocks and monitoring said blocks. Therefore, Glover does not teach: “monitoring a rate of generation of the data records in the blockchain data layer describing the cryptographic coinage transactions associated with the pegged cryptographic token and the different pegged cryptographic token…” (Claim 15, element 3.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kasper US9875510 (disclosing price changes of digital tokens)
Loh US9818109 (disclosing creation and destruction)
MacGregor US9398018 (defining pegging)
MacGregor US9830580 (same)
Tripp US20070027787A1 (directed towards economic theories)
Rosen US5920629 (disclosing conversation of e-cash)
Bitcoin and Secure Computation (discussing money supply and crypto)
United States_ New Generation cryptocurrency, USDX Protocol, Offers Crypto Advantages and Fiat Pegging Stability – Dialog (discussing stable currency via supply)
ValueWalk Do We Need A  Fedcoin Cryptocurrency_ - Dialog (discussing federal reverse and cryptocurrency)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685